Title: Jeremy Belknap to Abigail Adams, 14 June 1798
From: Belknap, Jeremy
To: Adams, Abigail


          
            
              Dear Madam
              Bo June 14 1798
            
            As the extract which you marked in yr Son’s letter was too long for one paper I divided it & gave one half to Benjn & the other half to John Russell, the latter part appears in the Commercial Gazette of this day, the former I hope will come out on Saturday.
            I have read Robisons Conspiracy with astonishment, it contains the seeds of all the mischiefs which we have been tormented with for years past— God grant we may be able to stop the progress of this worse than mortal pestilence. Thinking men are very much alarmed about the matter— The book is getting into repute notwithstandg the acco wh the Analytical Reviewers have given against it— Are not they probably among the illuminati?
            Pray who or what is General Eustace? & what is his errand to this Country?
            Will you be so good as to ask the Presidt whether he has in his Library Thurloe’s State papers? & if so whether he will allow me the inspection or loan of such part of the work as I may want?
            I send you another & the only Subscription paper wch I have. I am much obliged by your very kind offer of assistance— I wish to have both returned by the beginning of next month. The book is now at the press & will probably be published in all July.
            If you are not tired, Madam, with my Queries I beg to know one thing more, & that is Whether any of our armed Vessels will be employed to convoy trading vessels to the W. Indies this Summer— The reason of my asking is that one of my Sons who has had a mercantile Education & is now of age has some prospect of making a Voyage thither as Super cargo, but it will depend on the prospect of safety either by insurance or convoy & the latter may sensibly affect the former.
            I will not trouble you with another Word but only to assure you of my readiness to do you or the public thro’ your means any Service in my Power.
            
            Mrs B reciprocates your obliging Salutations & joins me in respectful & cordial compliments to the Presidt & yourself—
            I am madam / yr obliged friend & / hbl servt
            
              Jeremy Belknap
            
          
          
            Mr Appleton the Loan Commissioner lies dangerously ill of a putrid fever & will probably not recover.
          
        